DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a corrected notice of allowance on the merits on patent application 15/969564, attorney docket AA6097-US 111079. Application is assigned an effective filing date of 05/02/2018 based the present application’s filing date, and applicant is Intel Corp. IDS filed 6/1/22 was considered 
Response to Arguments
Applicant correctly argues is his response received 4/4/22 that the art or record Lu does not teach a fan-out panel level package that includes warpage control structure laterally between two die on an RDL substrate covered by a mold compound. 
The previous rejection is withdrawn. After further consideration, the prior are noted by the examiner in the advisory action issued 4/20/22 does not read on the claim because the die are cut into individual packages, so the figure was not a FOPLP, it was multiple FOPLPs.

Allowable Subject Matter
Claims 1-6 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a Fan-out panel level package with a warpage control structure located between the die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 7-13 directed to an invention non-elected without traverse.  Accordingly, claims 7-13 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893                                                                                                                                                                                                        NP